DETAILED ACTION
This Office Action is responsive to the Amendment filed 18 January 2022.  

Claims 1, 3, 4, 11, 21 and 22 are now pending.  The Examiner acknowledges the 

amendments to claims 1 and 11, as well as the cancellation of claims 5 and 23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3, 4, 11, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed or more of the listed components.  The specification as originally filed provides support for one of a headset, a headphone, a set of ear pieces or a set of ear buds, but not use/incorporation of more than one of these components simultaneously.  

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	At line 9 of claim 1, it is unclear if “a heartbeat sound” is the same as or different than “a heartbeat sound” recited at line 8.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bikko (U.S. Pub. No. 2010/0240945).  Regarding claim 1, Ullmann discloses a realtime feedback response system ([0013], [0044] and [0113]) for providing relaxation to an individual [0086], comprising: a first sensor 608; a second sensor 604 (Fig. 6 and [0106] and [0109]); and one of a headset, a headphone, a set of ear pieces, or a set of ear buds 612 (headphones – [0111] and Fig. 6) coupled to the first sensor and the second sensor via a wired or wireless connection (Fig. 6 and [0112])  and configured to receive a heartbeat aural signal generated by the individual’s body from the first sensor ([0109] and [0082]) and to play a heartbeat sound (headphones are capable of transmitting any audible sound fed to them [0111] and [0010]), and to receive a breathing aural signal generated by the individual’s body from the second sensor [0106] and to play a heartbeat sound and a breathing sound simultaneously ([0086] and [0059]).  Regarding claim 3, one or both of the first sensor and the second sensor comprises a microphone [0106].
Regarding claim 11, Bikko discloses a method for relaxing an individual [0086] by providing realtime feedback response of a physiological characteristic of the individual to the individual ([0013], [0044] and [0113]), comprising: collecting, by a first sensor 608, a heartbeat aural signal generated by the individual’s body (Fig. 6 and [0082]-[0084], [0106] and [0109]); and collecting, by a second sensor 604, a breathing aural signal generated by the individual’s body (Fig. 6, [0083], [0106] and [0109]); receiving, by one of a headset, a headphone, a set of ear pieces, or a set of ear buds 612 (headphones – [0111] and Fig. 6) over a wired or wireless connection [0046], the heartbeat aural signal from the first sensor ([0059] and [0086]) and the breathing aural signal from the second sensor ([0086] and [0111]); and for playing a sound of a heartbeat and a sound of breathing simultaneously ([0086] and [0059]).  Regarding claim 21, one or both of the first sensor and the second sensor comprises a microphone [0106].

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bikko (U.S. Pub. No. 2010/0240945) in view of Ly et al. (U.S. Pub. No. 2013/0123570).  .  
Response to Arguments
13.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 1, 3-5, 11 and 21-23 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the amendments.  The rejection of claims 1, 3-5, 11 and 21-23 under 35 U.S.C. 112(a) has been withdrawn.  

14.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 1, 3-5, 11 and 21-23 under 35 U.S.C. 112(b) have been fully considered and are 

15.	Applicant’s arguments filed 18 January 2022 with respect to the rejection of claims 1, 3, 5, 11, 21 and 23 under 35 U.S.C. 102(a)(1) citing Bikko (‘945) have been fully considered and are not persuasive.  Applicant contends that Bikko does not disclose the playing of a heartbeat sound and a breathing sound simultaneously.  However, this argument is not persuasive.  Applicant’s attention is directed towards paragraphs [0059] and [0086], specifically the latter, wherein Bikko discloses that “the heart sound based input signal is used to generate an audio signal that is added into the audio output signal so that sound based on both the user's respiratory activity and the user's heart activity are output to the user.  The user can listen to both audio signals, as well as receive analysis and other sensory feedback to attain optimal health and performance.”  Paragraph [0059] discloses “[t]he Fitness Training or Cardio Mode adds the sound of a pulse along with the user's breath.  The pulse acts as a cue for the user to breathe at a certain rate or tempo, supporting cardio programs and heart rate variability training.”  Applicant further contends that independent claims 1 and 11 require a realtime feedback response and that Bikko does not disclose such a limitation.  However, this argument is not persuasive.  Applicant’s attention is drawn to paragraph [0013] in which Bikko discloses a real time biofeedback response system/method ([0019], [0044] and [0113]).  In view of the foregoing, the rejection of claims 1, 3, 11 and 21 under 35 U.S.C. 102(a)(1) citing Bikko (‘945) has been maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791